Order entered January 24, 2020




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01338-CV

                        IN RE TOMMY LEE STEWART, Relator

                Original Proceeding from the 291st Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. F81-12433-U

                                         ORDER
                        Before Justices Bridges, Osborne, and Carlyle

       Based on the court’s opinion of this date, we DENY relator’s October 31, 2019 petition

for writ of mandamus.


                                                    /s/   CORY L. CARLYLE
                                                          JUSTICE